IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
                    IN AND FOR KENT COUNTY


HENRY GREENFIELD,                     )
                                      )
        Plaintiff,                    )
                                      )
              v.                      )
                                      )          Case No. CPU5-17-001915
DANIEL FOLEY,                         )
                                      )
       Defendant.                     )


                          Reserved: January 10, 2020
                          Decided: February 10, 2020


Gregory A. Morris, Esq.                                David J. Bever, Esq.
46 The Green                                           2 West Lockerman Street
Dover, DE 19901                                        Dover, DE 19801
Attorney for Plaintiff                                 Attorney for Defendant




                          DECISION AFTER TRIAL

SURLES, J.